Citation Nr: 1126640	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1975 to April 1979 and from April 1982 to January 1995.  He died on December [redacted], 2004.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support of her claim, the appellant testified at a hearing before RO personnel in February 2008.  The appellant also presented testimony at a videoconference hearing before the undersigned Veterans Law Judge at the RO in June 2008.  The transcripts of both hearings are associated with the claims folder and have been reviewed.  

This matter was previously before the Board in October 2008, at which time it was remanded for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  The Veteran died in December 2004.  The death certificate lists the cause of death as critical coronary atherosclerosis.  

2.  At the time of his death, the Veteran did not have any service-connected disabilities.  

3.  There is no evidence of cardiovascular disorders or heart problems during the Veteran's military service or for many years thereafter.  There also is probative evidence against a link between the cause of his death and his military service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the appellant dated in March 2005 and November 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate her claim for service connection for cause of death, (2) informing the appellant about the information and evidence the VA would seek to provide, and (3) informing the appellant about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Furthermore, the November 2008 VCAA letter from the RO further advised the appellant that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice that an effective date for the award of benefits will be assigned if service connection for the cause of the Veteran's death is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, Dingess notice was provided in November 2008, after issuance of the initial unfavorable AOJ decision in January 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in March 2005, followed by subsequent VCAA notice and notice required pursuant Dingess in November 2008, the RO readjudicated the claim in an SSOC issued in March 2010.  Thus, the timing defect in the notice has been rectified.  In any event, the appellant has never alleged how any timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the appellant has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to content of VCAA notice for claims for Dependency and Indemnity Compensation (DIC) benefits, Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), requires that such a notice letter include 1) a statement of the conditions for which a Veteran was service-connected at the time of his death, 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The appellant was not provided with this notice.  However, the Veteran was not service-connected for any disabilities in his lifetime and the appellant does not contend that he was.  The Board observes that the nature of the appellant's claim reflects her actual knowledge that the Veteran was not service-connected for any disabilities and her actual knowledge of the evidence required for service connection for cause of death due to a condition not yet service-connected.  As such, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of Hupp, supra, because any noncompliance is inconsequential, and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), death certificate, and autopsy report.  The appellant and her representative also submitted various statements regarding the link between the Veteran's cause of death and his military service.  Further, the RO has obtained a VA medical nexus opinion regarding the Veteran's cause of death and his military service, including episodes of reflux he allegedly experienced during service that the appellant contends were actually heart problems that were misdiagnosed.  In this regard, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but it requires VA to assist a claimant in obtaining such an examination or opinion whenever it is necessary to substantiate the DIC claim.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2008 remand.  Specifically, the October 2008 Board remand instructed the RO to issue a corrective notice in compliance with Hupp, supra, and with Dingess, supra, and to arrange for a review of the entire claims file by a VA cardiologist to determine whether it is at least as likely as not that the Veteran's critical coronary atherosclerosis had its onset in service or within one year of separation from service, and whether his symptoms of heartburn during service were related to his critical coronary atherosclerosis or other heart problems.  

The Board finds that the RO has complied with these instructions by providing notice pursuant to Dingess, supra, in November 2008.  In the November 2008 VCAA notice, the RO also provided an explanation of the information required to substantiate a DIC claim based on a condition not yet service-connected, the third prong of the notice required under Hupp, supra.  While no notice of the first two prongs of Hupp was provided, as discussed above, the Veteran was not service-connected for any disabilities in his lifetime, and the appellant has, through her statements, demonstrated actual knowledge of the evidence required for service connection for cause of death based on a condition not yet service-connected.  Furthermore, the RO provided a review of the Veteran's claims file by a VA cardiologist, as requested by the Board, in September 2009.  The Board finds the September 2009 medical review report to substantially comply with the Board's October 2008 remand directives as it responded in detail to the Board's queries in its October 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

DIC benefits may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service-connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA considers the Veteran's death as due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) cause of death is one that singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is one that contributed substantially or materially to death, hastened it, or aided or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Some chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the appellant contends that the Veteran's death is attributable to his military service.  Specifically, the appellant contends that the Veteran experienced heart problems during service, including hypertension, that was not diagnosed during service.  See, e.g., the appellant's claim dated in February 2005, appellant's statement dated in February 2008, and videoconference hearing transcript dated in June 2008.  The Veteran died in December 2004.  The death certificate lists the primary cause of his death as critical coronary atherosclerosis, with no contributory cause listed.  The Veteran was not service-connected for any disability at the time of his death.  Therefore, in order to establish service connection for the cause of the Veteran's death here, the evidence of record must demonstrate that the cause of his death listed was actually incurred in or aggravated by his military service.

A review of the Veteran's STRs is negative for diagnosis of, or treatment for, any problems of the cardiovascular system, including hypertension or coronary atherosclerosis.  Evaluations in September 1988 and December 1991 showed the Veteran's cholesterol levels to be within the normal range and the Veteran was deemed to have little risk of developing coronary heart disease.  STRs also show two unconfirmed electrocardiograms (EKG) in June 1994, with one showing abnormal results and one showing normal results.  Also in June 1994, the Veteran had a normal-appearing lordotic chest film.  In the same month, the Veteran had a fainting spell and was hospitalized for a short period of time.  The impression was gastrointestinal (GI) bleeding.  Additionally, an August 1994 upper GI study report indicated that the Veteran had considerable intermittent esophageal reflux.  The Veteran underwent repair of a right inguinal hernia in August 1994.  An August 1994 apical lordotic chest film taken prior to the operation showed no abnormality of the heart.  In the same month, a letter from J. R. Clark, M.D., who evaluated the Veteran for possible Horner's syndrome, indicated no cardiac symptoms.  Blood pressure reading was 110/80 at the time.  Thus, in general, STRs fail to indicate any problem with the heart or any related problems.  

Post-service, there is no medical evidence of complaints, or treatment for, any heart-related problems until the Veteran's death in December 2004.  See videoconference hearing transcript dated in June 2008.  In this regard, the Federal Circuit Court has determined that such a lapse of time is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Thus, there is no evidence of any heart-related problems within one year after the Veteran's separation from service in 1995 or for many years thereafter.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Furthermore, as the medical evidence of record shows no diagnosis of, or treatment for, a heart problem until the Veteran's death in December 2004, nine years after the Veteran's discharge from service, service connection for the cause of the Veteran's death also may not be established based on chronicity in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

With regard to a nexus between the Veteran's cause of death, critical coronary atherosclerosis, and his military service, the September 2009 medical review by a VA cardiologist provides evidence against the claim.  Specifically, the VA cardiologist indicated that atherosclerosis is a progressive process, and evidence indicates that the earliest lesions in many individuals occur in childhood or adolescence.  Nevertheless, the cardiologist indicated that there is no specific evidence to indicate that critical coronary artery disease was present at the time of the Veteran's military service, or within one year of separation from service.  Further, there is evidence that the Veteran's heartburn was not related to the critical coronary atherosclerosis.  Rather, the heartburn occurred in the context of documented upper GI hemorrhage, with confirmation by endoscopy.  Tellingly, there was no diagnostic evidence of myocardial ischemia in association with this physiologically stressful episode.  The cardiologist indicated that an EKG was examined because a nodal rhythm, representing a likely vagal response, was noted.  The cardiologist, after reviewing the June 1994 EKG, indicated that it shows a nodal rhythm without ischemic changes.  Moreover, there was no myocardial ischemia associated with the surgical repair of an inguinal hernia in August 1994.  The examiner further noted that evaluation of heartburn in December 2004, prior to the Veteran's death, showed pain to be sharp and associated with meals.  The pain improved with gastric histamine antagonists.  Thus, even at the time prior to the Veteran's death, the heartburn symptoms failed to suggest angina pectoris. 

According to the September 2009 VA cardiologist, evidence about the rates of progression of critical atherosclerosis come primarily from serial studies of populations, and are thus statistical rather than individual.  However, the rates of progression and onset in these studies are fully consistent with progression over the period of January 1996 to December 2004, and do not suggest the likely presence of critical coronary artery disease prior to January 31, 1996, one year after the Veteran's discharge from service.  As there is no report to the contrary, the Board finds this September 2009 medical report to be of great probative value.  

Therefore, overall, the Board finds no competent evidence of a nexus between the causes of the Veteran's death and his periods of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


